 DELLRIDGE NURSING HOMEDellridge Associates, Inc., d/b/a Dellridge NursingHome and Local 1115, Joint Board, Nursing Homeand Hospital Employees Division. Case 22-CA-7247January 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn October 17, 1977, Administrative Law JudgeRobert M. Schwarzbart issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, to modify his remedy,3and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Dellridge Asso-ciates, Inc., d/b/a Dellridge Nursing Home, Para-mus, New Jersey, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 The Administrative Law Judge in finding that Respondent violatedSec. 8(a)(5) relies in part on Condon Transport, Inc., 211 NLRB 297 (1974).Although Chairman Fanning agrees with that 8(aX5) finding, as in CondonTransport he does not rely on the Administrative Law Judge's dictum inCondon Transport concerning Telautograph Corporation, 199 NLRB 892(1972).Member Truesdale, in adopting the Administrative Law Judge's Decisionhere, does not thereby express his approval or disapproval of Telautograp1hSiPra.3 The Administrative Law Judge inadvertently specified interest to bepaid at 7 percent; however, interest will be calculated according to the"adjusted prime rate" used by the U.S. Internal Revenue Service for intereston tax payments. See Isis Plumoing d Heating Co., 138 NLRB 716 (1962),for rationale on interest payments.DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative Law Judge:This case was heard in Newark, New Jersey, on March 7and 8, 1977, on a complaint issued December 8, 1976,tbased on a charge filed on October 19, by Local 1115, JointBoard, Nursing Home and Hospital Employees Division,herein the Union. The complaint alleges that DellridgeAssociates, Inc., d/b/a Dellridge Nursing Home, hereinthe Respondent, violated Section 8(aX)(1) of the NationalLabor Relations Act, as amended, herein the Act, bycoercively interrogating certain of its employees concern-ing the sympathies of other employees for the Union, byinducing its employees to circulate for signature a petitionrejecting the Union and by promising its employees payraises in order to unuermine their support for the Union;violated Section 8(aX3) and (1) by discharging DomenickMinella, its employee because of his continued support forthe Union; and contravened Section 8(aX5) and (1) byrefusing to continue to recognize and bargain collectivelywith the Union as the certified bargaining representative ofcertain of its employees; by bargaining directly with itsemployees; and by otherwise seeking to undermine theUnion.The Respondent, in its answer, denied the commission ofany unfair labor practices. Counsel for the GeneralCounsel and the Respondent have filed briefs which havebeen carefully considered.Upon the entire record, including my observation of thewitnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation, is engagedin the operation of a nursing home in Paramus, NewJersey, where it provides health care and related services.During the preceding 12 months, which period is represen-tative of its annual operations generally, the Respondentderived gross revenues in excess of $100,000 from theperformance of its health care and related services. DuringI All dates hereinafter are within 1976 unless stated to be otherwise.234 NLRB No. 102595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis same period of time, the Respondent caused to bepurchased, transferred, and delivered to its Paramusfacility goods and materials valued in excess of $10,000, ofwhich, goods and materials valued in excess of $10,000were transported to said Paramus facility in interstatecommerce directly from States of the United States otherthan the State of New Jersey.In accordance with the foregoing conceded facts, I findthat the Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent, for approximately the past 5 years, hasoperated a nursing home in Paramus, New Jersey. SaraWinocur is the administrator and Patricia Volmer, thedirector of nursing and assistant to the administrator.2Inthe Respondent's food services department, Lee Starner isthe dietitian, Bea Muscalini, the food services supervisor,and Mary Meyer, the chef-manager.On October 3, 1975, following an election conductedunder the supervision of the Board's Regional Director forRegion 22, the Union was certified as the collective-bargaining representative of a unit of certain of theRespondent's employees.3It was stipulated at the hearingthat the unit thus certified consisted of approximately 53employees. At the time of the events considered herein, theRespondent and the Union were negotiating the terms of acollective-bargaining agreement. While these discussionswere still in progress, the Respondent, through its attorney,sent the following letter, dated October 4, to Alex DeLau-rentis, vice president of the Union:Please be advised that an issue has been raisedquestioning whether Local 1115 continues to representa majority of the employees of Dellridge NursingHome.Until this question concerning representation isresolved, the Employer desires to cancel any furthercontract-negotiation sessions including the sessionpresently scheduled for October 8, 1976.The General Counsel and the Union, contrary to theRespondent, contend that the Respondent did not have agood-faith doubt as to the Union's continued majoritystatus immediately upon the expiration of its certificationyear, but that the Respondent, through an unlawful courseIn Winocur's absence from the home, Volmer acts for her.3 The certified unit was as follows:All service and maintenance employees employed by the Respondentat its Paramus. New Jersey, facility, including ward clerks, butexcluding office clerical employees, technical employees, licensedpractical nurses, registered nurses, professional employees, guards andall supervisors, as defined in the Act.of conduct, had acted to undermine the Union's supportamong its employees. This, Respondent denies.B. The Alleged Acts of Interference, Coercion, andRestraintI. The circulation of the antiunion petitions,coercive interrogations, and promised wageincreases -facts and conclusionsRobert Connelly4testified that sometime in Septemberhe was called, via the public announcement system, to theoffice of Patricia Volmer, the director of nursing.5WhenConnelly entered her office, Volmer, who was alone, lockedthe door and asked him to sit down. She reassuredConnelly that he was not in any trouble and told him thatshe was not allowed to speak to him about the matter thatshe was going to raise. She and the Respondent's homecould get into trouble if this conversation were to bediscovered.Volmer related that, about a year before, the Respondenthad had trouble with the Union. She then stated thatsomeone from the nursing home, an employee, a nurse'saide, or Connelly himself, who knew everybody and gotalong with the employees and patients, should take apetition around. There should be written on that petitionthat the employees of Dellridge Nursing Home do not wantthe Union in the home. This person would have to obtainat least 20 or 30 signatures and take the petition down tothe National Labor Relations Board by himself, or herself,as the case may be, and present it there. Connelly refusedto do this.Volmer, nevertheless, continued that the nursing homecould not meet the Union's demands and that it would beno good to have the Union here. It would make for badrelations between employees and the owners and theadministrative staff. Connelly again refused to sponsor thepetition, telling Volmer that he was going to leave his jobbecause he was not paid enough. He also stated that hewould not circulate such a petition because the otheremployees were not getting paid enough either.Volmer declared that the home of Mr. Kenney, an ownerof the Respondent, was mortgaged and that there was nomoney to pay. If Connelly did take the petition, and have itsigned and the Union was kept out, Kenney would give araise of $3 an hour for the people who were employed therefor a year, a smaller amount to employees there for under ayear and, perhaps, something could be done for Connelly.6At that point, to get out of her office, Connelly told Volmerthat he would ask around about the Union to get thegeneral feeling and would report back to her in a couple ofdays.Volmer unlocked the door. As Connelly left, she told himthat this was between the two of them and that he should4 Connelly was employed by the Respondent as an orderly fromFebruary to January 1977, when he resigned his job. While with theRespondent, he worked the 7 a.m. to 3 p.m. shift.5 Although Connelly, in his testimony, could not recall the date of thisinterview with Volmer, from the weight of the evidence herein I find that itoccurred on or about September 23.6 In describing this part of the conversation, Connelly testified thatVolmer did not specifically "mention any money or anything."596 DELLRIDGE NURSING HOMEnot speak to anyone about this conversation. He returnedto work.Connelly testified that, approximately 10 minutes afterhe returned to work, the loudspeaker called Selma Wil-liams, a nurses aide, to the office. Connelly did not seeWilliams go into Volmer's office, but he saw her approxi-mately 10 minutes later with a piece of paper in her hand.She entered the room where Connelly was working with apetition of the type that he had been asked to circulate.?Williams started to tell Connelly about the petition, butConnelly said that he already knew and she did not have toexplain it to him. At that point, two other employees, ahousekeeper and one of the nurses aides, Mary Scott andLynn Williams, came down the hall. Selma called them towhere she and Connelly were and asked them to sign thepetition that the Union was not wanted. Williams toldthem that Mr. Kenney would give raises to everyone onNovember 3. The two women and Connelly signed Wil-liams' petition.8The petition thereafter was circulated and, later that day,Selma Williams announced over the loudspeaker that therewould be a meeting of nurses aides in the patients' diningroom at 2:45 p.m.At the announced time on September 23, according toConnelly, from 15 to 18 employees gathered. SelmaWilliams entered the patients' dining room accompaniedby about five nurses aides. Among those present wereMary Scott, Arthur Ellison of maintenance, Cathie Beattie,Enid O'Donnell, Connelly, and Domenick Minella, adishwasher-waiter.9Minella related that Williams told himto get the other dishwasher and a dietary aide from thekitchen and to come back to the meeting.According to Minella and Connelly, Selma Williamsbegan the meeting by announcing that the signed petitiongiven to her by the owners, Kenney and Camparello, thatwould keep out the Union, was now in Winocur's office.Williams stated that the employees would get a raise andbe better off if the Union was kept out. Connelly askedhow much of a raise were the employees going to get.Williams replied that she did not know. Employees CathyBeattie and Enid O'Donnell were of the view that theemployees should have a written statement from someonein charge as to how much of an hourly increase theemployees were going to get. The group asked Williams to7 The purpose of the petition. handwritten across the top, was as follows:"We, employees don't want any union."s Connelly explained his willingness to sign the petition, although he hadjust refused Volmer's request that he circulate it, by noting that he wasplanning to leave, he was indifferent and was also motivated, in part, byWilliams' reiteration of Volmer's promise of a pay raise if the Union wereousted. He stated that he had declined Volmer's request because he had notliked the idea of her asking him to do such a thing.i Minella was alleged in the complaint as a discriminatee within themeaning of Sec. 8(aX3). His status will be discussed below.i0 It is undisputed that the September 23 employee meeting called byWilliams, and announced by her over the Respondent's loudspeaker, was atvariance with the Respondent's general policies. It was a first time that sucha meeting had ever been held on working time at the instance of oneemployee and, apparently, was not in conformity with the Respondent'sstrict policies concerning the release of nurses aides and orderlies from theirwork areas. As Williams testified, to insure maximum patient coverage,before nurses aides take their afternoon breaks permission must be obtainedfrom their charge nurses. The morning break and the lunch period areprescheduled by the head staff nurse on the employee's sign-in sheets.However, for the unscheduled afternoon break. permission, as noted, wasgo back to the office to obtain this information. Williamsleft, stating that she would see what she could learn fromMrs. Winocur. About 5 minutes later, Williams returnedand announced that Winocur was in a negotiating sessionwith the Union and no one in the office was authorized togive written statements. They all would have to wait untilMonday to see what could be done. At that point, themeeting, which had lasted about 10 minutes, ended.'0After Williams had acquired 18 signatures on herpetition, including her own, she placed the petition,without discussion, on Volmer's desk. Volmer, in turn, gavethe petition to Winocur.HI Winocur sent the petition to theRespondent's legal counsel, on its advice.Connelly testified that, approximately 4 days afterVolmer first asked him to circulate the petition, she againapproached him in the employees' dining room and askedif he had heard anything further about the new job he wasseeking. Connelly replied that he had not. Volmer thenasked if she could speak with him in private about the othermatter. When they were alone, Volmer asked Connelly ifhe had found out anything. Connelly replied that he hadsensed a negative attitude among employees about theUnion but he had not learned much.On October 4, the Respondent sent the Union the above-described letter questioning its majority and cancelingfurther contract negotiations; on the next day, it filed apetition for an election with the Board's Regional Directorfor Region 22, in Case 22-RM-492. The Regional Direc-tor, however, by letter dated December 9, subsequent tothe issuance of and consistent with the complaint in thismatter, dismissed that petition.On November 3, Winocur and Volmer called a meetingof the Respondent's service, maintenance, and kitchenemployees in the cafeteria. Winocur told the assembledemployees that the petitions were in the hands of theRespondent's attorney and that perhaps the NationalLabor Relations Board would review the matter to find outwhether the Union was interested in settling. There wouldbe no raises until the matter was settled. Connelly thenasked about the status of contract negotiations, declaringthat the employees did not know what was going on. Hewas told that management was not allowed to discuss thematter until it was settled.required before leaving the work area. The meeting called by Williams,however, took place on working time; none of the employees who came hadbeen required either to obtain permission or to sign out before attending.Although it had been publicly announced and Winocur and Volmer testifiedthat they had learned of the meeting on the next day, no disciplinary actionwas taken as to Williams for having conducted this meeting. Contrary to theRespondent, I do not find this extraordinary session analogous to theannual meeting of certain employees to arrange for the home's Christmasparty.1' Winocur, the administrator, testified that in that period she found 3more separate antiunion petitions under her door, with a total of 16additional signatures. Two of these other three petitions were signed byEdward Volmer, the 16-year-old son of Patricia Volmer. Edward lived withher and worked for the Respondent as a part-time dishwasher. EdwardVolmer's signature for the purpose of the above tally was counted only once.Williams testified that she had previously seen that petition, which, of theother three, had the largest number of signatures (10 names). This petition,Williams related, had been circulated independently by Gale Green, anurses aide on the 3 to I I p.m. shift. Although Volmer received the petitioncirculated by Williams, she testified that she had not seen the other threepetitions until shortly before the hearing.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVolmer, in her testimony, asserted that she did not knowConnelly very well, had had but three or four conversationswith him during his employment, and under no circum-stances would have confided in him.'2Volmer furtherdenied that she had ever asked Connelly, Williams, or anyother employee to circulate a petition to get rid of theUnion, or that she had promised pay raises if the Unionwere to be dislodged.According to Volmer, in September she had summonedConnelly to her office pursuant to a complaint received,from a charge nurse that Connelly had refused an assign-ment to take care of a quadraplegic patient with areputation for being difficult. On that occasion, she hadtold Connelly that he was putting his job in jeopardy byrefusing to take care of this patient, that, if he had anyreason for not wanting to meet his responsibilities, heshould discuss such problems with the charge nurse.During that conversation, Connelly had described thepatient as a spoiled brat to whom everyone catered.Volmer, however, had insisted that caring for this patientwas a responsibility of the home, to be shared by everyonethere. The interview ended when Connelly agreed to lift thepatient in and out of bed and tub, conditioned upon hisbeing assigned to this patient as seldom as possible.Connelly then returned to work. He was not written up fordiscipline by virtue of this or any other incident connectedwith his employment.Selma Williams 13similarly denied that she had discussedher petition with management.Williams related that about 2 weeks earlier, while atlunch, she had been requested by several other employeesto circulate such a petition. Employees in that group,besides Williams, included Lynn Williamson, Katy Kaps,Cathy Beattie, Enid O'Donnell, and an employee Williamsremembered only as Yvonne. Williams had agreed and hadwritten the legend at the top of the petition herself.Williams testified that she thereafter solicited signaturesfrom various employees as they passed through her area ofthe Respondent's home. Accordingly, laundry employeeswere requested to sign the petition as they walked byWilliams' desk on their way from the basement to thelaundry. She similarly asked maintenance employees (in-12 In September, Connelly had been employed by the Respondent forapproximately 5 or 6 months.13 Williams had been employed by the Respondent as a nurses aide forapproximately 4 years at the time and, in point of service, was one of themost senior nurses aides in the Respondent's home. There is no evidencethat she was a supervisor within the meaning of the Act.14 Pompey, employed by the Respondent as a maintenance man formore than 4 years, testified that, at Williams' request, he had signed herpetition after telling her that he was not in favor of the Union. He deniedthat Williams or anyone else had promised him anything in return for hissignature. Although Pompey knew of the meeting of employees that laterwas called by Williams, he did not attend. The General Counsel contendsthat Pompey's testimony that he had not been promised a raise in exchangefor his signature should not be credited because of certain inconsistencies inhis testimony. While on the stand, Pompey initially denied havingpreviously discussed his testimony with the Respondent's management orcounsel. Pompey also averred that he had learned that a hearing was to beconducted in this matter only on the day before the hearing when he hadbeen instructed by his immediate supervisor to attend. However, onredirect-examination, Pompey recalled that he, in fact, had discussed histestimony with the Respondent's counsel prior to this hearing. AlthoughPompey's testimony as to how he had learned of this hearing and theadvance preparation that he had received was uneven, the substance of hiscluding Reginald Pompey,14when she met him in thehallway) to sign the petition as they, too, passed her desk.'5Williams also apparently was free to leave her work areawithout permission to go to the kitchen to sign up theemployees who worked there. When she first entered thekitchen, petition in hand, and asked Chef-Manager Meyerif she could come in, Meyer told Williams to wait until thekitchen employees were on break.'6Thereafter, Williamsreturned to the kitchen during the kitchen employees'recess and solicited their signatures.'7Williams testified that, during the afternoon of anunrecalled date, she thereafter met with a number ofemployees in the patients' dining room. She had notrequested permission to conduct the meeting which, shecontended, did not last very long. The meeting wasattended only by orderlies and nurses aides. No supervisorswere present and the petition that she had circulated wasnot mentioned. The Union was discussed. A number of thenurses aides declared that they did not know anythingabout a union and were not in favor of it because the placewas too small. In response to questions raised about unionbenefits, Williams told the group that she had seen a copyof the Union's contract and it contained a number ofbenefits that they already were receiving. The Respon-dent's employees, she concluded, therefore, were gettingthe same benefits without paying union dues and fees.'8Williams also denied that she had told employees that, ifthey signed the petition, the Respondent would give them araise. However, Williams' pretrial investigatory affidavitcontained the following:No member of management promised me a raise if wegot rid of the Union. I told a number of employees thatwe would get a raise. I believed this because I felt araise was overdue and that it had been delayed becauseof the Union.When confronted by this inconsistency, Williams sought toexplain that the affidavit had been written by the Boardagent and that, although given the opportunity, she had notread all of it. However, she could not recall the details ofher conversation with Connelly concerning the petition.testimony was presented in a straightforward manner and, by his ownaccount, he independently was opposed to continued union representation.Pompey's testimony, therefore, is credited. Although Pompey may not havebeen offered a pay raise to sign Williams' petition, this finding is notextended to all other signers of that document.is Williams' desk was at the nurse's station where the charge nurse incharge of the shift was located. A number of the individuals who signed thepetition did so in that area.is Williams denied having told Meyer why she was there.il Williams explained that it had not been necessary for her to obtainpermission to circulate the petition because she had never really left herwork station, signing up employees as they entered her general work area.Her only detours were to the kitchen, as noted above. No evidence wasadduced as to whether the Respondent had an effective rule concerningsolicitation on its premises.is Williams, contrary to Connelly, contended that there were only abovefive or six nurses aides and orderlies at the meeting, including Cathy Beattie,Enid O'Donnell, Connelly, Holly Mann, and one or two more whose namesshe could not remember. She could not recall if anyone from the kitchenstaff also attended. Williams explained that the meeting had been called togive a number of the newer employees, who attended, the benefit of herexperience as she had been there when the Union first came in.598 DELLRIDGE NURSING HOMEI do not consider Williams to be a credible witness. Shedid not appear to be forthright and her testimony wascontradictory, not only within itself, but as to the Respon-dent's established policies. With respect to the petition,Williams, at first, related that, about 2 weeks before shebegan to circulate it, she had been invited to do so by agroup of employees with whom she had been having lunch.As the General Counsel points out in her brief, Williamsthereafter met again with much the same group ofemployees that had asked her to go around with theantiunion petition in the first instance, to give them thebenefit of her experience as to why the Union was notbeneficial.As noted, Williams initially denied having told employ-ees that the Respondent would give raises to induce themto sign the petition. However, when this was contradictedby her pretrial affidavit, Williams unconvincingly tried toavoid the inconsistency by downgrading the circumstancesunder which the affidavit had been prepared, and bytestifying that she had not sufficiently read all of her swornstatement. Such testimony is not convincing.Williams' testimony was unique in other ways. She wasthe first of the Respondent's employees to call a meeting ofother employees during working hours, conspicuouslypreempting the Respondent's public announcement systemto do sods Williams' ability to conduct such a meetingopenly on the Respondent's time among nurses aides,orderlies, and other employees who had not been excusedfrom their work stations, and her freedom to circulate thepetition during working time are in stark contrast to theRespondent's strict scheduling of breaktime, as outlinedabove, which included the requirement that permission besought for the afternoon recess. Williams' explanation that,in soliciting signatures for her petition, she did not have toleave her work area and thus had not breached the workrules is not supported by the facts. In obtaining thesignatures of the kitchen staff, Williams had found itnecessary to take two separate trips to the kitchen area,having been requested on the first occasion, by Meyer toreturn when the employees were on break.20It further isnoted that at least some of the signatures had beenobtained by Williams at the nurse's station where thecharge nurse, responsible for the shift, was situated.Accordingly, Williams is not credited.Williams' activities, as found above, also had an adverseeffect upon Volmer's credibility. As the managementrepresentative with overall responsibility for nursing ser-vices, Volmer had maintained a strict policy of timeaccountability among the members of the nursing homestaff. Nevertheless, with respect to lunch and break periodsand the need to clear the afternoon recess, when Williamscirculated her petition and conducted her publicly an-19 Both Winocur and Volmer testified that they had learned of themeeting on the next day. Minella, the discriminatee herein, also testifiedwithout contradiction that, about an hour before it began, he told LeeStarner, the dietitian, and Mrs. Kenney, wife of one of the owners and a full-time employee of the home, that a meeting of the Respondent's employeeswas going to be held that afternoon. Although both acknowledged that theyalready knew of the coming meeting, they otherwise were unconcerned.2 There is no direct evidence that Meyer personally knew the purpose ofWilliams' visit to the kitchen.nounced employees meeting, these stern rules were disre-garded.The Respondent argues with some force that it is mostunlikely that a senior administrator, such as Volmer, wouldhave confided in a comparatively new orderly, like Connel-ly, in the manner described. Yet, as Connelly observed,Volmer had told him that she had singled him out becausehe knew everybody and got along with the employees andthe patients. It further is noted that Connelly testified as acomparatively neutral witness. By the time of the hearing,even as he told Volmer he would, Connelly had resignedhis job with the Respondent and had no continuingsubstantive interest in the outcome of this proceeding.Connelly's account of his talk with Volmer is furthersupported by the fact that Williams, in seeking signaturesfor her petition, used the same inducement as had Volmerwith Connelly. Moreover, Volmer's denial that she previ-ously had known of the three other petitions rejecting theUnion, which had been placed under Winocur's door, alsois not credited. Volmer's minor son, Edward, who livedwith her, had signed two of these three petitions. In view ofthe circumstances, it is not reasonable to find that Ed-ward's mother did not then know that he had signed thesepetitions.Accordingly, it is concluded from the credited, butcircumstantial,2l evidence herein, that the Respondent hadsolicited Connelly unsuccessfully and, thereafter, hadutilized Williams as its agent to influence other employeesto sign the petition rejecting the Union. It also is found thatthe Respondent had authorized Williams to promise wageincreases to employees to induce them to sign the petition.In El Sol Mexican Foods, Inc.; et al.,22the rule is statedthus:"Section 8(aXl) of the Act makes it unlawful for anemployer to instigate and promote a decertificationproceeding or induce employees to sign any other formof union-repudiating document, particularly where thesolicitation is strengthened by express or impliedthreats of reprisals or promises of economic benefit."N.LR.B. v. Birmingham Publishing Co., 262 F.2d 2, 7(C.A. 5, 1959).For the foregoing reasons, it is concluded that, by itsfollowing conduct, the Respondent, through its agentsnamed below, violated Section 8(a)(X ) of the Act: 23(a) By Volmer's request that Connelly influence otheremployees to sign a petition rejecting the Union.(b) Volmer's promise to Connelly of pay raises forhimself and other employees, in order to induce him tocirculate the antiunion petition.21 See Height Funeral Home, Inc., 159 NLRB 723. 733-735 (1966), wherethe Board, upon circumstantial evidence, found that an individual had actedas an agent of the Respondent Employer in unlawfully assisting employeesto withdraw their authorization cards.22 200 NLRB 804. 808 (1972).23 See United States Lnes, Inc., 217 NLRB 117 (1975); Quality TransportInc., 211 NLRB 198, 205-206 (1974); Haymarket Bookbinders, Inc., 183NLRB 121, 127(1970).599 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) The Respondent's successful solicitation of Williamsto influence other employees to sign the petition rejectingthe Union.(d) The promise of raises made by Williams, as theRespondent's agent, to other employees to induce them tosign the petition for nonsupport for the Union.(e) Volmer's followup interrogation of Connelly as towhether he had learned anything about the union sympa-thies of other employees.2. The alleged unlawful wage increasesThe General Counsel contends that, although Winocurand Volmer, on November 3, had told an assemblage ofemployees that no raises would be available until after theunion matter was settled, the Respondent, in fact, didreward its employees for signing the antiunion petitions bygranting across-the-board wage increases in January 1977.The Respondent, while admitting the pay increments,denies that they were connected with the Union. TheRespondent asserts that these increases were merely adjust-ments caused by the then-recent boost of the New Jerseyminimum wage.Volmer testified that, when new nursing staff employeeswere hired, it was her practice to give them a completestatement as to what was expected of them and of the wageand benefit package that was available.Under its pay policy, as explained, employees of theRespondent start at the minimum wage. They thereafterreceive 20-cent-per-hour increases at the end of their 3-month probationary period and a yearly increment on theiranniversary dates. The only times employees receivedacross-the-board increases were on occasions when theminimum wage was raised. Winocur explained that, to herrecollection, the New Jersey minimum hourly rate wasraised in mid-November from $2.30 to $2.40 and furtherraised to $2.50 on January 1, 1977. These increasesautomatically elevated the Respondent's entry rate. Ac-cordingly, everyone employed during the payroll periodwhich ended on January 30 received 20-cent incrementsraising the base pay to $2.50 an hour. In order to preservewithin its pay schedule desirable differentials, based uponexperience and seniority, all employees were given 20-centincreases. This enabled the Respondent to avoid a situationwhere employees who had been with Respondent for morethan 3 months would be paid at the same rate asinexperienced people, newly hired.24From the record as a whole, I find that the increasesresulted from the impact upon the Respondent's payschedule of the then-recent heightening of the minimum24 The Respondent argued that, as it had offered the Union a rejected 25-cent across-the-board hourly raise during its negotiating session of Septem-ber 24, it then was free, on a theory of impasse, to unilaterally apply such anincrement to employees within the unit. However, the complaint herein didnot allege that the Respondent had violated Sec. 8(aX5) and (1) of the Actby creating unilateral changes in terms and conditions of employment andneither the matters of bargaining impasse nor what had transpired atcontract negotiations was litigated. Accordingly, no finding is made orwarranted herein with respect to whether the disputed pay increments werevalidly implemented following impasse.25 Although the complaint alleges that the Respondent promised theemployees benefits in order to undermine the Union, it did not allege thatthey actually had been granted. There appears to be no basis, on the recordherein, to go beyond the scope of the complaint with respect to thiscontention.wage. As that schedule is grounded upon the prevailingminimum wage rate, the Respondent's explanation, that italso was necessary to raise the pay of other employees whoby then had been promoted above the starting minimumwage in order to preserve existing differentials affecting themorale of longer term employees, is both logical andacceptable. Accordingly, I do not find that these increases,in fact, were related to the promises of wage increasesmade months before in connection with the signing of theantiunion petition.25C. The Alleged Unlawful Discharge of DomenickMinella1. FactsThe General Counsel contends that Minella26wasterminated because he had told members of managementthat he would not have signed the antiunion petitioncirculated by Selma Williams. The Respondent contendsthat Minella was discharged for cause.Minella initially and principally was employed by theRespondent as a dishwasher. Assigned from noon to 8p.m., his duties encompassed the cleaning of the kitchenand dishwashing. Although the kitchen staff was generallysupervised by Lee Starner, the dietitian,27daily operationswere supervised by Bea Mascalini, the food servicessupervisor, and Mary Meyer, the chef-manager. Mascaliniworked from 7:30 a.m. to I p.m., and Meyer's hours werefrom 6 a.m. to 2 p.m. Accordingly, with the departure ofother kitchen personnel, Minella worked alone in thekitchen each evening from 7 to 8 o'clock.Minella testified that on September 24, his last day onthe job,28he arrived at noon as scheduled. Larry Haas,another dishwasher, told Minella that, at Selma Williams'request, he had signed an antiunion petition that also hadother names on it. However, Haas continued it was too latefor Minella to do anything because the petition already wasin Winocur's office. Williams had told Haas she was goingto deliver the petition there after it had been signed. At thattime, Minella, who had not seen the petition, told Haasthat he had not been on the premises that morning, butthat he thought a big mistake had been made.About half an hour later, Minella, in the course of hisduties, passed the opened door to Volmer's office, whereinwere Starner, the dietitian, and Volmer. Starner calledMinella into the office and asked how he was doing withhis new duties.29Minella replied that he was not doing toobadly. The only problem was that his work was takinglonger and he could not finish by 8 p.m. Volmer suggested26 Minella, hired by the Respondent in October 1975, was terminated onSeptember 24, 1976.27 Although Starner was then senior official in the Respondent's foodservices department, she only visited the Respondent's premises for a 6-to-8-hour day once every 2 to 3 weeks.28 Although Minella recalled the date as September 23, the partiesstipulated at the hearing that Minella was actually terminated on September24.29 In June, the Respondent had terminated its second chef, and hadtransferred to Minella that part of his duties which involved the serving ofthe evening meal, which Minella performed in addition to his cleaning anddishwashing chores. The discharged chef's cooking tasks were absorbed by600 DELLRIDGE NURSING HOMEthat, perhaps, the Respondent could let Minella work fromI to 9 instead of from noon to 8. In that way, he could havethe extra hour and still work an 8-hour day. After amoment of thought, Starner rejected the idea, explainingthat the State required that the kitchen be closed at 8 p.m.It would be necessary to change the whole system to haveMinella work the extra hour.30Minella, on his own initiative, then asked Volmer whathe had heard about Selma Williams going around withsome kind of antiunion petition. He told Volmer that hewould not sign Williams' petition -he would not signanything that Selma had because she was an employee likehimself, and had no special standing. He asked who thehell was Selma. Volmer replied that it was his prerogativeto decide whether to sign the petition just as it was Selma'sto go around with somenhing that she wanted to circulate.Around 2 p.m. that day, as noted above, Minellaoverheard some employees refer to a staff meeting thatSelma Williams was going to conduct in the patients'dining room at 2:45 that afternoon. Minella testified thataround 2:30 p.m. when Starner, the dietitian, entered thekitchen, Minella mentioned this meeting to her. Starnerreplied that she knew about it and it had nothing to do withher. Shortly thereafter, when Mrs. Kenney31 came to thekitchen to find Starner, Minella also mentioned themeeting to her and received the same response. Minellathereafter attended Williams' meeting.Minella testified that, at 5 p.m. that day, Volmer came tothe kitchen with an envelope in her hand. She told Minellathat she had something to say to him, but did not knowhow to say it. It was not her business, he did not work forher, but that Mrs. Winocur had given her the envelopewhich contained his last paycheck. Volmer told Minellathat that was his final day at Dellridge. When Minellaasked the reason for his discharge, Volmer replied that shedid not have one. She could only speculate that perhaps itwas because he had stayed late a few times. She invited himto speak to Winocur on the following Monday. Minellacontinued to work until the end of his day.At the hearing, Minella asserted that he still did notknow the reason for his discharge. As to Volmer's referenceto his having worked late, Minella related that his hours ofwork were recorded on the timesheet which he would signupon his arrival and departure. He had begun to work late,past 8 p.m., in January, in order to be able to finish hiswork and have everything ready for the next morning.Although he frequently had stayed until 8:30 or 9 p.m., healways recorded his departure time as 8 p.m. and was notpaid for his additional working time.32Meyer, the chef-manager. Minella had been granted a 40-cent-per-hourincrease for each of the 2 daily hours that he spent serving dinner in thepatients' dining room.w3 Minella testified that it was during the course of this conversation thathe, for the first time, had learned of any possible state requirement that thekitchen be closed by 8 p.m. In the past, he had merely been told to try to getthe kitchen completed as close as possible to 8 p.m.31 Mrs. Kenney, wife of one of the owners of the Respondent's home,was a full-time employee in charge of social services and medical records.32 Minella testified that during his time with the Respondent, he hadreceived overtime pay on only one or two occasions.33 Minella conceded that in July, Fred Cartrell. the maintenancesupervisor, had told him that certain doors leading to the kitchen and diningroom from a common hallway had to be locked at night. Otherwise, it couldMinella testified that, as early as January and thereafter,he frequently had been spoken to by Volmer for stayinglate. However, none of these conversations had constitutedwarnings that, if he did not complete his work by 8 p.m.,the Respondent would take disciplinary action against him.Rather, Volmer, on these occasions, would tell him simplythat it was foolish for him to stay late, as he was not gettingpaid for it. Apart from Volmer, to whom he was notdirectly assigned, no member of management had repri-manded him for working after 8 p.m.33Minella also recalled that Mary Meyer, the chef-manag-er, spoke to him once or twice about fooling around on thejob. The only other complaint, of sorts, that Minella couldrecall also had come from Volmer who, in addition to hercontinuing references to his working late, had told him, inAugust, that the home liked him, but that he was not doingas good a job as he could.Minella denied ever having received written or oralwarnings.The Respondent contends that Minella was dischargedfor working late and for fooling around too much duringworking hours. In support of this contention, the Respon-dent introduced a variety of documentation and thetestimony of Volmer, Winocur, and Meyer.The earliest of these records was the following note toVolmer from Meyer, dated June 11: "Would you pleasespeak to Domenick Minella. I have spoken to him aboutstaying after hours to finish his work. It seems that he doesa lot of visiting with the patients instead of cleaning thekitchen so that the kitchen is open far after hours. I wouldappreciate it if you could give this your immediateattention."Meyer, who leaves work each day much earlier thanMinella, testified that she had become aware of Minella'sdeficiencies and had written the note pursuant to com-plaints received from the charge nurse of the 3 to 11 p.m.shift and certain dietary aides who worked in the evening.The charge nurse had told Meyer that the kitchen was openafter hours and that it had been left unattended. Thedietary aides, in turn, had informed Meyer that the workwas not being done on time. Meyer testified that sheconcurrently told Minella that he would have to applyhimself or the Respondent would dismiss him. As she hadfelt that her words had been taken lightly, she had writtenthe note to Volmer. Volmer testified that, upon its receipt,she, too, had reproved Minella.Meyer testified that, on June 23, she wrote a formalwarning slip concerning Minella.34The offense on the slipwas "Too much fooling around and does not apply himselfmean his job. Although Minella had been remiss in not locking the doors, atask necessitated by a state requirement, no warning slips had issued as aresult of this incident and it does not appear from the evidence that thisrequirement was a direct or substantive cause of his discharge 2 monthslater.s4 The Respondent employs a disciplinary procedure pursuant to whichemployees are terminated after three written warnings. When an employeeconducts himself improperly, the matter is discussed with him. If an offenseof a similar nature recurs, a warning slip may be prepared. The matter isthen discussed with the employee who is given a copy of the warning slip,while another copy goes to the administrator for placement in theemployee's file. Supervisors have discretion to determine how many oralwarnings should precede issuance of a written warning slip.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen it is necessary. Works well when he decides towork."35 Meyer testified that she had prepared this slip inresponse to complaints received from residents of theRespondent's home. Minella enjoyed "fooling around"with the patients and, in a good-natured way, mockedthem. The residents, feeling that they were being ridiculed,had protested. Meyer testified that, contrary to the estab-lished disciplinary procedures, she had neither shown thiswarning slip to Minella nor told him that she was writinghim up. She, however, did tell him to straighten up andapply himself. When the slip was prepared, she delivered itto Winocur.Volmer testified that, on July 7, she wrote the followingnote to Winocur:I had to speak to Domenick again today. Theevening shift complained that he was fooling around inthe hall and the patients' rooms and was making toomuch noise.Volmer related that the note had been occasioned bycomplaints received from the evening nurses that Minellawas laughing and making loud sounds which disturbed thepatients and distracted the nurses aides from their work.She had received complaints from the patients as well. Onthe next day, she had reprimanded Minella, telling him thatif he could not do his job properly he should look forsomething else.Volmer also wrote a warning slip, dated August 25,concerning Minella. His offense, as noted thereon, was asfollows: "Spoke to Domenick because when I came in at8:30 p.m. last night, the kitchen was open -the dishes notdone -the floor dirty and Domenick no place in sight. Hecame in about 9 p.m. from the outside. I told him that thekitchen must be closed by 8 p.m." Volmer testified that theslip was descriptive of what she had observed upon herreturn to the home at that time.36At that time, Volmer toldMinella that it was essential that the kitchen be closed at 8p.m. Every other dishwasher could finish by that timeexcept him. She repeated that the kitchen must be lockedafter 8 p.m. for safety reasons, as an open kitchen wasdangerous to the patients. Minella replied that he wouldcomply. Volmer also told Minella that she was going towrite him up, which she did. She thereafter gave thewarning slip to Winocur.Respondent also introduced two dietitians' reports,dated September 2 and 24, respectively, signed by LeeStarner.37On the bottom of the September 2 report,following miscellaneous recommendations and notationsrelevant to operations, Starner wrote the following:Domenick Minella, an employee who works from 12p.m. [sic] to 8 p.m. This employee remains until late atnight after hours for his personal reasons allowing thekitchen to remain open at night jeopardizes ourposition. Security and safety this also causes a false35 Although no evidence of an earlier written warning slip was intro-duced, the fact of Meyer's slip indicated that this was a record warning.3e Although Volmer's regular workday ended at 5 p.m., she testified thatshe frequently returns to the Respondent's premises at night.37 According to Volmer. dietitians' reports must be displayed pursuant tostate regulations. Prepared during each of Starner's visits, they indicate whatthe dietitian is doing.picture of overtime.... His assignments are nevercompleted. Recommend -speak to him to rectifysituation. If he does not comply with rules, I recom-mend dismissal.Volmer testified that, in September, Starner had spokento Minella in her presence. Volmer and Starner had askedMinella to come into Volmer's office as he was passing by.During their conversation, Starner had told Minella abouthis responsibilities and the complaints received about himand informed him that, if there were any more complaints,he would be discharged. It was essential that the kitchen beclosed and the work be done. Volmer did not say anythingat the time. Minella, a happy-go-lucky type, merely hadlaughed and promised to do better.Volmer testified that Minella .had begun to stay lateduring the first months of his employment and graduallyhad remained later and later. Volmer contended thatduring this period she had complained at various times toMinella, Winocur, Meyer, and Starner. On two previousoccasions, Starner, having come to the home on business inthe evenings, had told Volmer that she, too, had seenMinella working late at night and had reproved him.On cross-examination, Volmer conceded that Starner'snotation on her September 2 dietitian's report had itsgenesis in a complaint made that day by Volmer to Starner,but contended that Starner also had based her report oncomplaints received from patients concerning noise in thehall in the evenings, and from Mary Meyer, the chef-manager.38Volmer testified that Minella's discharge was finallyprompted by events occurring on the evening of Thursday,September 23. She had gone to her home shortly after 5p.m. that day, but found it necessary to return to theRespondent's premises around 9:30 p.m. to handle aspecial problem. When Volmer arrived at the parking lot,she noticed that the kitchen and the employees' diningroom were still lit. Volmer went into the building throughthe back entrance and found that the doors to the kitchenand the employees' dining room were still open. Entering,she saw a patient seated in the dining room with his family.Minella was not in sight. The trays had not been disman-telled, there were dirty dishes and leftover food in evidence,and unclean pots were piled high. She observed that thefloor, too, was a mess. In response to her inquiry, thepatient told her that Minella was not there. However,within a few minutes, Minella appeared. Volmer askedwhere he had been. Minella replied that he had gone to thebathroom. Volmer testified, however, that it was heropinion that he had come from outside because she hadheard the back door. Volmer told Minella that she wasfurious; he had been warned many times. As far as she wasconcerned, he was finished. Minella answered that he wastrying to get his work done; however, with the additionalchores involved in serving, he could not complete his work38 Inconsistent, however, with Volmer's warning letter of August 25 andStarner's notation on her dietitian's report, dated September 2, Minella'spay records (corroborated by records of the New Jersey State Division ofDisability Insurance) show that Minella was on sick leave from his job andwas drawing disability compensation from the State in the period fromAugust 23 to September 12.602 DELLRIDGE NURSING HOMEin the specified time. Volmer declared that she wouldreport him to Winocur in the morning and that, in herview, Minella should leave immediately.On the next morning, when Volmer arrived at workabout 9 a.m., she related the incident to Winocur andrecommended Minella's discharge. Winocur and Volmerthen reviewed Minella's file, noting the existing complaints.Winocur decided that Minella should be terminated thatday.Volmer testified that, about an hour after reporting toWinocur, she also described to Starner what had happenedthe night before. Starner stated that she would recommendMinella's dismissal. Volmer told Starner that Winocur hadsuggested that herself. Accordingly, on her dietitian'sreport dated September 24, in addition to the items ofregular business, Starner wrote the following:Spoke to Domenick about continuance of staying lateat nite and finishing his task -recommend dismissal.39Volmer related that Starner's notation concerning Minellaon her September 24 dietitian's report had resulted fromVolmer's conversation with her.Volmer testified that later that day, when giving Minellahis final check, she told him that he was being dismissedbecause he had fooled around so much. Minella askedwhether he was being dismissed because he had said thathe was going to vote for Lester Maddox. He finished hiswork that day.402. Minella's discharge -Discussion and findingsThe General Counsel, as noted, contends that Minellawas terminated because he had informed management thathe would not sign an antiunion petition at a time when theRespondent was conducting a campaign to oust the Union.The Respondent, in turn, asserts that Minella was dis-charged because he was not sufficiently attentive to hisresponsibilities during working hours and could not finishhis work on time. It is well established that a justifiableground for dismissal is no defense if it is a pretext and notthe moving cause.41If an employee is discharged forreasons even partially motivated by his protected activities,there is a violation of Section 8(aX3) of the Act.42Although Minella may not have been an outstandingemployee, it does not appear from the record herein that hewould have been terminated at the time in question had henot expressed his outspoken opposition to signing theantiunion petition then being sponsored by the Respon-dent. By Minella's account, he had been working latewithout extra compensation since January; Volmer, enlarg-ing upon this period, testified that she had been speaking tohim about his slow habits with increasing frequency sincehe had started with the Respondent in the precedingOctober. Nevertheless, the significance of this infraction isquestionable when viewed in the context of the Respon-dent's overall conduct.39 Starner did not testify at the heanng.40 Volmer denied ever having discussed with Minella a petition to get ridof the Union or that she ever had expressed her feelings concerning theUnion.41 N.L.R.B. v. Solo Cup Company, 237 F.2d 521, 525 (C.A. 8, 1956); TheWhen the Respondent first raised this issue, it represent-ed that state law required that the kitchen be closed by 8p.m. each night and promised to provide a copy of therelevant statute later in the hearing. As the matter proceed-ed, however, the Respondent altered its position and notedthat this requirement was of a less formal derivation. TheState did not specify that nursing home kitchens had to beclosed at any given hour, but that such institutions merelywere required to keep written operating procedures on theirpremises for inspection and that such procedures shouldinclude reference to the time that the kitchen closed for thenight. The specific closing time was for each home todecide independently. The Respondent, having thus deter-mined that its kitchen should be closed by 8 p.m., inpractice, it long allowed this rule to be breached. Theundisputed evidence reveals that, for at least the first 9months of 1976, it was prepared to and did tolerateMinella's practice of closing the kitchen well after 8 p.m.As expressions of its contemporaneous concern overMinella's work habits, the Respondent introduced twowarning slips, two dietitian's reports, and two interofficememoranda purporting to record his various infractions.This was accompanied by the testimony of the Respon-dent's two top resident administrators and Minella'simmediate supervisor concerning their repeated complaintsand efforts to get Minella to straighten up over a period ofmany months.The documents thus presented, apparently, were nothandled in accordance with the procedure establishedunder the Respondent's three warning disciplinary systems.Accordingly, when Minella testified that he had receivedno written warnings during his employment with theRespondent, he was not actually contradicted by theRespondent's evidence for, despite Volmer's testimony thatunder the Respondent's disciplinary system each warnedemployee was to be shown copies of any warnings to beplaced in his file, by the issuing supervisor, this was notdirectly done with respect to Minella. Chef-ManagerMeyer testified that she had not shown Minella either hernote of complaint to Volmer, dated June I1I, or the warningslip she had prepared concerning him on June 23. Meyeradmitted that she did not even tell Minella that she waswriting him up. Similarly, there is no evidence that theinteroffice note written by Volmer to Winocur, dated July7, specifically had been brought to Minella's attention.Volmer did testify that, in advance of preparing the August25 warning slip concerning the condition in which she hadfound the Respondent's premises, she had told Minella thatshe was going to write him up. However, he was not shownthe warning slip after it was prepared. Moreover, thiswarning slip and the adverse notation concerning Minellaon Starner's dietitian's report of September 2 are bothsuspect for the additional reason that Minella's pay record,as corroborated by the New Jersey State Division ofDisability Insurance, revealed that he had been on sickleave from about August 23 to September 12, and that hehad received state disability payments for that period.John Klann Moving and Trucking Company v. N. LR.B., 411 F.2d 261, 263(C.A. 6, 1969).42 N.LR.B. v. The George J. Roberts A Sons, Inc., d/bla The RobertsPress, 451 F.2d 941, 945 (C.A. 2, 1971).603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, as contemporaneous expressions of displea-sure, these documents of August 25 and September 2 lack acertain spontaneity. The notation on the dietitian's reportof September 24, recommending Minella's dismissal, ad-mittedly prepared by Starner on the basis of her conversa-tion with Volmer, and prepared after the decision to fireMinella had been made, seems subject to the sameobservation.43The extent to which the complaints against Minella, adishwasher, were marshalled, discussed, recorded, redis-cussed, and re-recorded over a period of three quarters of ayear by the Respondent's key resident administrators, asthe Respondent has sought to establish, is hard to believe.The Respondent's long-continued retention of and endlessdeliberation over Minella, an unskilled employee, in thecontext suggested, detracts from the credibility of itsassertions, including that his inability to close the kitchenby 8 p.m. was jeopardizing the Respondent's position withthe State, and that his other conduct was adverselyaffecting its patients. To the contrary, the most overt actionto be taken by the Respondent during June, the month inwhich Meyer allegedly had written two negative reportsconcerning Minella, was to increase his duties and incomeby assigning him the additional task of serving the eveningmeal.44Finally, it is noted that, although Minella's work habits,such as they were, had been tolerated for months, he wasterminated only about one-half day after he had expressedto Volmer and Starner his opposition to the antiunionpetition then circulated by Selma Williams. In reviewingthe conflicting versions of that conversation, Minella'saccount suffered from a certain patness which, undercircumstances other than those found herein, would havecaused it to appear less than convincing. However, in viewof the violations found, which need not be repeated, thetiming of the discharge in relation thereto, and noting alsothe Respondent's inconsistent treatment of Minella, histestimony is credited.For the foregoing reasons, it is concluded that theRespondent's discharge of Minella on September 24 was inviolation of Section 8(a)(3) and (I) of the Act.E. The Alleged Refusal To BargainThe General Counsel contends that the Respondentunlawfully refused to bargain with the Union by itsconduct in inducing its employees to circulate a petitionrenouncing support for the Union, by bargaining withthem directly concerning rates of pay, in promising themwage increases in order to undermine the Union, and by, ineffect, withdrawing recognition from the Union on October4. This refusal by the Respondent to continue to recognizeand bargain collectively with the Union came but a yearand a day after the Union had been certified as the43 Winocur testified that she had transmitted copies of Minella's warningslip in an envelope left for him in the sign-in book. This procedure, even ifcredited, would still constitute a departure from the Respondent's statedpractice whereby the issuing supervisor gives a copy of the warning slip tothe errant employee and discusses it with him.44 As noted, Minella, upon assurmng this extra responsibility, received anincrement of 40 cents an hour for each 2 daily hours required to serve themeal.bargaining agent for employees in the unit found appropri-ate herein.45In Sander, Inc. & Zeasel, Inc. d/b/a Eden Forest &Garden of Eden Nursing Homes,46Administrative LawJudge Harmatz, in his Board-approved Decision, noted thefollowing:The lawfulness of the withdrawal of recognition fromthe certified Union, which gives rise to the critical issuein this case, turns on the factual question of whetherevidence of the Union's loss of the majority wassolicited coercively by a supervisor or agent of Respon-dents and therefore was induced by Respondents'unfair labor practices. In accordance with establishedBoard policy, a withdrawal of recognition from acertified union, upon expiration of the certificationyear, violates Section 8(aX5) unless the employerdemonstrates "that, at the time of the refusal, theUnion no longer commanded a majority or that theemployer's refusal was predicated upon a reasonablybased doubt of majority." 22 Orion Corporation., 210 NLRB 633 (1974).As previously indicated, the Respondent agrees that onOctober 4, immediately upon expiration of the certificationyear, it questioned the continued majority status of thecertified union, recognition was withdrawn, and there wasno further bargaining. As in Eden Forest & Garden of EdenNursing Homes, supra, there is no dispute that the Respon-dent, in so doing, relied on evidence of loss of majoritybased upon the petitions signed by certain of its employees,indicating repudiation of the Union. The General Counselchallenges the availability of this defense under thecircumstances herein, contending that these signatureswere obtained through the Respondent's unlawful con-duct.47Condon Transport, Inc.,48contained the following analy-sis:Lending some support to Respondent's position thatthe withdrawal of recognition in this case was perfectlylegitimate, is the Board's decision in TelautographCorporation,5which, in effect, held that a decertifica-tion petition, supported by an adequate showing ofinterest, which raises a real question concerning repre-sentation6may alone provide a defense to an employ-er's refusal to participate in further contract negotia-tions. However, in National Cash Register Company,7the Board distinguished Telautograph, supra, by holdingthat a decertification petition furnished no defense to arefusal to bargain where the employer had inspired thefiling of such a petition. A parallel to that proposition isthe long-established Board policy which precludes anemployer from asserting a good-faith doubt of majoritywhere the employer has engaged in misconduct tending4' See fn. 3, above.4e 213 NLRB 734, 735 (1974).47 Counting Edward Volmer's two signatures as but a single entry, itappeared that 34 of the 53 unit employees signed the antiunion petitions onwhich the Respondent relies.4s 211 NLRB 297, 300 (1974).604 DELLRIDGE NURSING HOMEto dissipate the Union's majority and thereby to inducesaid loss of majority.85 199 NLRB 892 (1972).6 The fact that a decertification petition has been administrativelydismissed because of a pending 8(a)(5) complaint does not vitiate thedefense raised here. The administrative determination that no questionconcerning representation exists is not conclusive, and is disregardedwhere through litigation of the complaint no possible connectionbetween employer misconduct and employee decertification activity isshown. See Deblin Manufacturing Corporation, 208 NLRB 392 (1974).?201 NLRB 1034(1973).Celanese Corporation of America, 95 NLRB 664, 673 (1951);Plastiline, Inc., 190 NLRB 365, 374 (1971); General Motors AeceptanceCorporation, 196 NLRB 137 (1972), and cases cited at fn. 8 thereof.From the credited evidence adduced, it has been foundherein that the Respondent had (1) solicited Connelly tocirculate among employees a petition rejecting the Union;(2) utilized Williams as its agent to obtain employeesignatures on such a petition; (3) promised economicbenefits to Connelly both for himself and for otheremployees to induce him to circulate the antiunion peti-tion; (4) through Williams, as its agent, had promised payraises to employees to induce them to sign the petitionrejecting the Union; (5) coercively interrogated Connellyconcerning the union sympathies of other employees; and(6) terminated Domenick Minella because of his statedopposition to the Respondent-sponsored antiunion peti-tion.As it has been found that Selma Williams acted as anagent of the Respondent at the time, I found that theRespondent violated Section 8(a)(5) and well as Section8(a)(1) by her promise of wage increases to employees toinduce them to withdraw their support of the Union, as thisconstituted a form of direct bargaining clearly contrary tothe Respondent's good-faith bargaining obligation. Asimilar finding is made with respect to Volmer's attempt todirectly negotiate with Connelly with respect to wageincreases for himself and for other employees within theunit. It further is found that these unfair labor practicesinduced and directly affected the claimed loss of theUnion's majority evidenced by the 18 signatures onWilliams' petition.49Accordingly, the Respondent is notfree to assert such evidence as the basis for either a doubtof or an actual loss of majority in defense of its withdrawalof recognition from the certified union. It further isconcluded that the Respondent violated Section 8(aX5)and (1) of the Act by its refusal to bargain with the Unionon and after October 4, 1976.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with its operations described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.49 It also is concluded that the Respondent's conduct herein was such asto taint the other petitions and to deprive them of efficacy.15 On March 7. 1977. the Respondent, on the record herein, offeredCONCLUSIONS OF LAW1. Dellridge Associates Inc., d/b/a Dellridge NursingHome, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local 1115, Joint Board, Nursing Home and Hospi-tal Employees Division, is a labor organization within themeaning of Section 2(5) of the Act.3. All service and maintenance employees employed bythe Respondent at its Paramus, New Jersey, facility,including ward clerks, but excluding office clerical employ-ees, technical employees, licensed practical nurses, regis-tered nurses, special employees, guards and all supervisors,as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. The Respondent violated Section 8(aXS) and (1) ofthe Act by (a) soliciting employees to withdraw theirsupport from the Union; (b) bargaining directly withemployees by soliciting them to accept wage increases inreturn for abandoning the Union; (c) withdrawing recogni-tion from and by refusing, since October 4, to bargain withthe Union as the exclusive bargaining representative ofemployees in the appropriate bargaining unit set forthabove.5. The Respondent violated Section 8(aX3) of the Actby discharging Domenick Minella on September 24, 1976,because of his opposition to the antiunion petition thenbeing sponsored by the Respondent.6. The Respondent violated Section 8(aXi) of the Actby all of the foregoing conduct, and by coercively interro-gating an employee concerning the union sentiments ofother employees.7. The General Counsel has failed to prove by apreponderance of the evidence its contention that theRespondent unlawfully gave wage increases in early 1977.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand that certain affirmative action be taken which isnecessary to effectuate the policies of the Act.In view of the finding that the Respondent unlawfullydischarged Domenick Minella, it is recommended that it beordered to make him whole for any loss of earnings'suffered by reason of his discharge by payment to him of asum of money equal to that which he would have earned aswages from the date he was terminated to the date thatproper offer of reinstatement was made, less his netearnings during such period. Such backpay, if any, is to becomputed on a quarterly basis in the manner established inF. W. Woolworth Company, 90 NLRB 289 (1950), withinterest thereon at 7 percent, calculated according to theformula set forth in Florida Steel Corporation, 231 NLRB651 (1977).It having been found that the Respondent has violatedSection 8(aX5) and (1) of the Act, it will be recommendedMinella reinstatement to his former position, thereby serving to tollbackpay. Accordingly, Minella's backpay period runs from September 25,1976, the day after his discharge, to March 7, 1977.605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent, upon request, bargain collectivelywith the Union and embody any understanding reached ina signed agreement.As the discriminatory discharge of Minella, and theRespondent's other conduct found unlawful herein, goes"to the very heart of the Act," the Board's Order should besufficiently comprehensive to prevent further infractions ofthe Act in any other manner. I shall so recommend.51Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER52The Respondent, Dellridge Associates, Inc., d/b/a/Dellridge Nursing Home, Paramus, New Jersey, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain in good faith with Local 1115,Joint Board, Nursing Home and Hospital EmployeesDivision, as the collective-bargaining representative ofemployees in the unit found appropriate for purposes ofcollective bargaining. The bargaining unit is:All service and maintenance employees employed bythe Respondent at its Paramus, New Jersey, facility,including ward clerks, but excluding office clericalemployees, technical employees, licensed practicalnurses, registered nurses, professional employees,guards and supervisors, as defined in the Act.(b) Bargaining directly with employees concerning ratesof pay or other terms and conditions of employment inorder to undermine the above-named Union.(c) Promising employees economic benefits to inducethem to withdraw their support from the above-namedUnion, or any other labor organization.(d) Ceasing to bargain with the above-named Union inthe absence of a good-faith doubt as to its majority status.(e) Soliciting employees to withdraw their support fromthe Union and inducing them to encourage other employ-ees to reject the Union as their collective-bargainingrepresentative.(f) Coercively interrogating its employees concerning theunion sympathies of other of its employees.(g) Discharging or otherwise disciplining its employeesbecause they refused to withdraw their support for theUnion as their bargaining representative.(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedunder Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the Union asthe exclusive representative of employees in the appropri-ate unit and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Make whole Domenick Minella for any loss of paysuffered by him by reason of his discriminatory dischargein the manner set forth in the section hereinabove entitled"The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports, and all other records necessaryto ascertain the amount, if any, of backpay due under theterms of this recommended Order.(d) Post at its premises at Paramus, New Jersey, copies ofthe notice marked "Appendix." 53Copies of said notice, onforms provided by the Regional Director for Region 22,after being duly signed by an authorized representative ofthe Respondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily displayed.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not found herein.5' N.LR.B. v. Entwistle Manufacturing Company, 120 F.2d 532, 536 (C.A.4, 1941); N. LKB. v. United Mineral & Chemical Corp., 391 F.2d 829, 837-838 (C.A. 2, 1968).52 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.53 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNoTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides were represented by theirattorneys and presented evidence, it has been found thatwe have violated the National Labor Relations Act incertain respects. To correct and remedy these violations,we have been directed to take certain actions and to postthis notice.WE WILL NOT refuse to bargain in good faith withLocal 1115, Joint Board, Nursing Home and HospitalEmployees Division, as the exclusive collective-bar-gaining representative of the employees in the followingunit, found appropriate for purposes of collectivebargaining:All service and maintenance employees employedby Dellridge Nursing Home at our Paramus, NewJersey, facility, including ward clerks, but exclud-ing office clerical employees, technical employees,licensed practical nurses, registered nurses, pro-fessional employees, guards and all supervisors,as defined in the Act.606 DELLRIDGE NURSING HOMEWE WILL NOT bargain directly with our employeeswith respect to their wages or other terms and condi-tions of their employment.WE WILL NOT promise our employees pay raises oreconomic benefits to persuade them to withdraw theirsupport from the above-named Union, or any otherlabor organization.WE WILL NOT cease to bargain with the above-namedUnion in the absence of a good-faith doubt as to itscontinued majority status.WE WILL NOT solicit our employees to withdraw theirsupport from the Union, and WE WILL NOT seek toinduce them to encourage other employees to reject theUnion as their collective-bargaining representative.WE WILL NOT coercively interrogate our employeesconcerning the union sympathies of our other employ-ees.WE WILL NOT discharge or otherwise discipline ouremployees because of their refusal to withdraw supportfrom the above-named Union or any other labororganization.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of rights under Section 7 ofthe Act.WE WILL bargain in good faith with the aforesaidUnion, upon request, as the exclusive representative ofour employees in the above-described bargaining unitand embody in a signed agreement any understandingreached.WE WILL make whole Domenick Minella, withinterest, for any loss of earnings he may have sufferedby reason of his discriminatory discharge.DELLRIDGE ASSOCIATES,INC., D/B/A DELLiuDOENURsING HOME607